        Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DYLAN BRANDT, et al.,
                                                                                       PLAINTIFFS,
v.                                   No. 4:21-CV-00450-JM

LESLIE RUTLEDGE, et al.,
                                                                                     DEFENDANTS.

                       EXPERT DECLARATION OF ROGER HIATT, JR., M.D.

Pursuant to 28 U.S.C. 1746, I declare:

       1.      My name is Roger Hiatt, Jr., M.D., and I have personal knowledge of the state-

ments contained in this declaration. A copy of my curriculum vitae is attached as Exhibit A.

       2.      I am a Child and Adolescent Psychiatrist licensed and practicing in Arkansas for

twenty-five years. I received my M.D. from the University of Tennessee, Memphis, in 1992, and

completed psychiatric residency at the University of Arkansas for Medical Sciences in 1997. My

residency included two years of specialized Child and Adolescent Psychiatry training centered at

Arkansas Children’s Hospital.

       3.      From 1997 until 2015, I practiced psychiatry at Centers for Youth and Families in

Little Rock. While there, I worked with thousands of Arkansas children and teenagers, including

some identifying as transgender, in residential care, day treatment, therapeutic foster care, and

outpatient services.

       4.      I became Medical Director at the Springville campus of Provo Canyon School, a

large residential psychiatric treatment center in Utah, from 2015 until 2019. During my time at

Provo Canyon, I worked with hundreds of children and adolescents from a majority of the fifty

United States, including dozens diagnosed with Gender Dysphoria, some of whom had been ad-

ministered hormonal interventions by other physicians.

                                                                                        25
        Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 2 of 10




       5.      Since 2019, I have served as Medical Director for two Child and Adolescent Resi-

dential Treatment Centers, one in Arkansas and one in Tennessee. I continue to treat a number

of youth presenting with gender-related issues.

       6.      I base the following statements on my own knowledge, research, and experience.

The materials I have relied on in forming these impressions are the standard materials used by

other experts in my field. I am receiving no financial compensation for the many hours I have

worked on behalf of the defense in this case.

       7.      I, along with other Arkansas physicians, testified before the Arkansas General As-

sembly in support of the SAFE Act.

       8.      When the House Public Health and Welfare Committee hearing on the SAFE Act

was held on March 9, 2021, two board-certified physicians testified in favor of the Act: Dr.

James Grady Crosland of Little Rock, a pediatric anesthesiologist, and Dr. Kendall Wagner of

Fort Smith, a pediatrician.

       9.      I personally testified in support of the Act before the Arkansas Senate Public

Health, Welfare and Labor Committee on March 22, 2021, along with Dr. Charles Lewis, who

also has treated several patients with Gender Dysphoria.

       10.     On April 2, 2021, Dr. Melanie Conway, a Diplomate of the American Board of

Psychiatry and Neurology with extensive experience treating adolescents with Gender Dyspho-

ria, participated in a conference call urging the Act’s approval. She also addressed members of

the Arkansas Legislature in person for the same purpose.

       11.     Additional Arkansas physicians joined Dr. Lewis, Dr. Conway, and me in submit-

ting a letter on April 6, 2021, urging the General Assembly to approve the Act. Those additional




                                                  2
        Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 3 of 10




physicians included pediatricians Dr. Anton Duke and Dr. Kristi Hawkins, as well as Dr. Mi-

chael Beheshti, an interventional radiologist, Dr. Gareth Tobler, a thoracic surgeon, Dr. David

Rhodes, an orthopedic surgeon, and Dr. David Warner, an ophthalmologist.

       12.     I have personally been involved in the treatment of dozens of patients with Gen-

der Dysphoria throughout my career, beginning in residency in the mid-1990’s. I first treated a

child with this condition shortly after residency, around 1998. The patients I treated early in my

career were all natal males presenting as female.

       13.     During my eighteen years of work at Centers for Youth and Families in Arkansas,

from 1997 to 2015, I worked directly with a number of young patients struggling with gender-

related issues. These were also primarily natal males.

       14.     At the time of my arrival at the Provo Canyon School in 2015, none of the initial

200 residents I encountered presented with gender incongruence. But over the course of the next

four years, from 2015 to 2019, I observed a noteworthy trend as the portion of patients under my

care exhibiting gender incongruence ballooned from zero to more than ten percent.

       15.     Significantly, the overwhelming majority of transgender patients at Provo Canyon

were natal females identifying as male. This is despite the fact that the Provo Canyon School

serves approximately the same number of natal males as natal females.

       16.     Upon my return to Arkansas, I have continued working with several gender-dys-

phoric youth, who are also predominantly natal females.

       17.     These trends are consistent with a widely recognized departure from the de-

mographics published in the most recent edition of the Diagnostic and Statistical Manual of

Mental Disorders, which identifies natal males presenting with gender incongruence far more




                                                 3
        Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 4 of 10




frequently than females: “For natal adult males, prevalence ranges from 0.005% to 0.014%, and

for natal females, from 0.002% to 0.003%.”1

       18.     The demographics of gender dysphoria have changed drastically over the past

decade. In 2013, the above prevalence ratios indicated that from 2-to-4.5 times as many natal

males experienced gender dysphoria as did natal females. By the time the 2018 LGBTQ Youth

Report was completed, however, that ratio had flipped, with natal girls outnumbering natal boys

among those self-identified as transgender by a ratio of over 8.5:1.2

       19.     Throughout my career, I have noted that certain diagnoses become “trendy” or

“vogue” over time. While the 1990’s were replete with Attention-Deficit/Hyperactivity Disorder

(ADHD or ADD), the turn of the century saw an explosion in Bipolar diagnoses, followed by the

Autism boom. Eating disorders and self-harm by cutting have more recently become markedly

more prevalent.

       20.     Gender Dysphoria is the vogue diagnosis of our time. It holds in common with

previous diagnostic trends the appeal of being unique or belonging to an exclusive group. Posi-

tive reinforcement and accolades are readily accessible through social media and public notori-

ety. Unlike other diagnostic trends, however, it is a diagnosis based solely on self-report and

cannot be confirmed objectively. Also unlike other diagnoses, the treatment regimens advocated

serve to medicalize patients and permanently alter the natural course of their biology.




   1
      The Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 454
(5th ed. 2013) (DSM-5).
    2
      Human Rights Campaign, 2018 LGBTQ Youth Report 24, https://hrc-prod-requests.s3-us-
west-2.amazonaws.com/files/assets/resources/2018-YouthReport-
NoVid.pdf?mtime=20200713131634&focal=none.


                                                 4
        Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 5 of 10




       21.     My young patients with gender incongruence, representative of such youth gener-

ally, are very heterogenous, with a wide variety of backgrounds, presentations, and attitudes to-

ward identifying as transgender. Not all meet the criteria for a diagnosis of Gender Dysphoria,

which requires accompanying “clinically significant distress.” Further, those who identify as

transgender do not routinely desire to receive puberty blockers, cross-sex hormones, or surgery.

       22.     A few examples of adolescent patients whom I have treated over the years:

               a. A 15 y.o. natal female who self-identified as “gender fluid” and is now in de-
                  sistance;

               b. A 16 y.o. natal female who presented as male and whose preferred name was
                  the name of a deceased twin brother;

               c. A 12 y.o. natal female who presented as male and self-identified as
                  transgender, but stated, “I’ll be a girl when I go home”;

               d. A 15 y.o. natal female who self-identified as transgender, but explained, “I
                  identify as female, I’m just not comfortable with my birth name”;

               e. A 16 y.o. natal female with a puberty-blocking implant in arm who told me, “I
                  came out as transgender, but you can just say female, non-binary”;

               f. A 17 y.o. natal female with whom I had worked for two years without men-
                  tion of any gender identity issues, who precipitously declared, “I’m a boy!”

       23.     Almost without exception, patients presenting with gender incongruence also ex-

perience concomitant mental illness and trauma. Frequently they have suffered sexual abuse, of-

ten at a very early age. Physical abuse and neglect are also common. Anxiety is nearly univer-

sal, as is mood disturbance. Invariably, the diagnosis of Gender Dysphoria is concurrent with

several other significant psychiatric diagnoses.

       24.     Based on my clinical experience with troubled youth, gender incongruence in

most cases ought not be the primary focus of therapeutic attention. On the contrary, a hyperfo-

cus on gender incongruence distracts from addressing underlying trauma and mental illness. In-

deed, patients often embrace such distractions to avoid the hard work of therapy.


                                                   5
        Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 6 of 10




        25.     My clinical practice is to treat minors with gender incongruence with a combina-

tion of psychiatric care addressing underlying mental health issues and watchful waiting. None

have demonstrated evidence of harm or increased suicidality as a result. Many have spontane-

ously desisted from identifying as transgender and embraced their biological sex.

        26.     My clinical experience contradicts claims made by others that social transitioning

and affirmation of a transgender identity is the only way to relieve the distress that accompanies

Gender Dysphoria. On the contrary, the most favorable long-term prognosis is attained through

a combination of psychiatric care addressing underlying mental health issues and watchful wait-

ing. It runs contrary to well-established principles of medical ethics to subject children who self-

identify as transgender to immediate social transition followed by puberty blockers, hormones,

and surgery when the vast majority will desist by adulthood if simply allowed to develop unim-

peded by activist and unproven experimentation.

        27.     In conclusion, my clinical experience is consistent with the scientific evidence

that the vast majority of minors who identify as transgender will desist in time. Furthermore, it

is indisputable that no amount of social transitioning, hormonal manipulation, or surgical inter-

vention can achieve the desired result: a complete change from one sex to the other, which is a

biological impossibility. On the contrary, once children begin cross-sex hormones, they face a

lifetime of infertility, frequent doses of exogenous hormones, and social and medical complica-

tions. From that point forward, they must live with the medicalization of what could have been a

relatively healthy, intervention-free existence, because the biological, genotypic reality continu-

ally resists alteration. Indeed, the inability to alter genotypic sex likely underlies the fact that




                                                   6
        Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 7 of 10



those who undergo gender transition efforts continue to suffer a suicide rate 19 times greater than

that of the general population. 3

        28.    Therefore, I unequivocally affirm that watchful waiting, including appropriate

mental health treatment to address concomitant mental illness and trauma, is the most compas-

sionate and scientifically based course of treatment with the greatest potential for a positive long-

tenn outcome in gender dysphoric children and adolescents.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July £ , 2021.
                                                                                         N\}~




   3
     See Dhejne C, Lichtenstein P, Boman M, Johansson ALY, Ungstrom N, Landen M (2011)
Long-Term Follow-Up a/Transsexual Persons Undergoing Sex Reassignment Surgery: Cohort
Study in Sweden. PLoS ONE 6(2): el6885. doi:l0.137l /joumal.p0ne.00l6885.


                                                 7
        Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 8 of 10



                                      CURRICULUM VITAE

                                   ROGER LEW HIATT, JR., M.D.


                                        IDENTIFICATION

ARKANSASS BUSINESS ADDRESS                                BUSINESS PHONE NUMBER
Perimeter Behavioral Health
600H 7th Street
West Memphis, AR 72301

TENNESSEE BUSINESS ADDRESS                                BUSINESS PHONE NUMBER
Perimeter Behavioral Health
49 Old Hickory Blvd
Jackson, TN 38305

BIRTHDATE                                                 BIRTHPLACE


MARITAL STATUS                                            CITIZENSHIP
Married, with six children                                United States of America


                                              EDUCATION

INSTITUTION AND LOCATION                                  PROGRAM         YEARS

University of Arkansas for Medical Sciences               Child          1995-1997
Division of Pediatric Psychiatry                          Psychiatry
800 Marshall Slot #500                                    Residency
Little Rock, Arkansas 72202

University of Arkansas for Medical Sciences               General        1993-1995
Department of Psychiatry                                  Psychiatry
4301 West Markham Slot #589                               Residency
Little Rock, Arkansas 72205

University of Arkansas for Medical Sciences               General        1992-1993
Department of Psychiatry                                  Psychiatry
4301 West Markham Slot #589                               Internship
Little Rock, Arkansas 72205

University of Tennessee, Memphis                          M.D.           1988-1992
62 South Dunlap
Memphis, Tennessee 38163

Brigham Young University                                  B.A.           1980-1985
B-150 Abraham Smoot Building
Provo, Utah 84602                                                                    EXHIBIT
                                                                                       A
        Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 9 of 10



BOARD EXAMINATION AND LICENSURE                                          YEAR

Medical License         Tennessee State Medical Board                    2018

Medical License                  , Utah State Medical Board              2015

Medical License          Arkansas State Medical Board                    1993

Board Eligible, American Board of Psychiatry and Neurology               1997
Certification in Child and Adolescent Psychiatry

Board Eligible, American Board of Psychiatry and Neurology               1996
Certification in General Psychiatry

Board Certified, National Board of Medical Examiners (Parts I, II, & III) 1993


                                     PROFESSIONAL ACTIVITY

APPOINTMENTS                                                             YEARS

Medical Director                                                         2019 - present
Perimeter of West Memphis, Arkansas residential
600N 7th Street
West Memphis, Arkansas 72301

Medical Director                                                         2019 - present
Perimeter of Jackson, Tennessee residential
49 Old hickory Blvd E
Jackson, Tennessee 38305

Medical Director                                                         2021 - present
Family Service Agency
628 West Broadway, Suite #300
North Little Rock, Arkansas 72114

Medical Director                                                         2015 - 2020
Provo Canyon School, Springville Campus
763 N 1650 W
Springville, Utah 84663

Staff Psychiatrist                                                       1997 - 2015
Centers for Youth and Families
6501 West 12th Street
Little Rock, Arkansas 72225
       Case 4:21-cv-00450-JM Document 45-25 Filed 07/09/21 Page 10 of 10



Consulting Medical Staff                              2013 - 2014
Riverview Behavioral Health
701 Arkansas Boulevard
Texarkana, Arkansas 71854

Consulting Medical Staff                              2013
Rivendell Psychiatric Center                          1994 - 1999
100 Rivendell Drive
Benton, Arkansas 72015

HONORS AND AWARDS                                     YEARS

Volunteer Faculty                                     2013 - 2014
University of Tennessee, College of Nursing
Advanced Practice Nursing Program

Chief Resident                                        1996 - 1997
University of Arkansas for Medical Sciences
Division of Pediatric Psychiatry

Missionary                                            1982 - 1983
The Church of Jesus Christ of Latter-day Saints
(developed fluency in the Spanish language)

Eagle Scout                                           1980
Boy Scouts of America

PROFESSIONAL ORGANIZATIONS                            YEARS

American Academy of Child and Adolescent Psychiatry   1995 - 2015

Collegium Aesculapium                                 1985 - present

American Psychiatric Association                      1992 - 1997

American Medical Association                          1988 - 1997
